ALLOWABILITY NOTICE
Response to Amendment
Applicant’s amendment filed 4/15/2021 has been entered.  Claims 1-11 are pending.  Claims 1, 2, 5, 7, 8 and 10 have been amended.  Claim 11 is new.  The amendments to the claims have overcome the 112 rejections lodged in the previous office action.  The submitted replacement drawings have overcome the drawing objections.
Response to Arguments
Applicant’s arguments, see pages 9-12, filed 03/02/2021, with respect to amended claim 1 has been fully considered.
Applicant argues that Von Benken fails to the “each elastic blade wraps around the tube” as required by amended claim 1.  While Examiner agrees, it appears Applicant’s originally filed disclosure fails to support the amendment, raising new 112(a) new matter issues.  Further, the supported interpretation of amended claim 1 is taught by Von Benken as each elastic blade at least partially wraps the tube.  See the attached interview summary for further details.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Hyman, Reg No. 30139 on 5/17/2021.

In Claim 1, the last line, “each blade wraps around the tube” has been changed to – each blade has a U shape and the tube extends into a recess of the U shape --.
In Claim 3, the last line, “made of forged inco718 or sheet metal” has been changed to “made of sheet metal”.
In Claim 11, the last line, “tube.” Has been changed to --tube, and each blade has a U shape and the tube extends into a recess of the U shape.--
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regard to Claims 1 and 11, the prior art of fails to fairly teach or suggest, along with the other elements of the claim, “each blade has a U shape and the tube extends into a recess of the U shape”.  Von Benken fails to teach two elastic blades each having a U shape and the tube extending into a recess of the U shape.  As shown in Fig 7 of Von Benken, the elastic blades have a W shape and reshaping the blades of Von Benken to be U shaped with the tube extending into a recess of the U shape would require substantial redesign reconstruction of Von Benken that is not taught nor suggested by the prior art of record.  It is the Examiner’s opinion that one of ordinary skill would not have arrived at the claimed invention without the benefit of Applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745